Citation Nr: 0401888	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  98-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for ankylosing spondylitis of the thoracic spine (formerly 
rated as Scheurman's disease of the thoracic spine).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from October 
1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

This case has been previously before the Board.  In September 
1999, the Board granted service connection for ankylosing 
spondylitis and remanded the evaluation of the thoracic 
spine.  The issue was remanded in June 2003 for a hearing 
before a Veterans Law Judge.  That hearing was conducted 
before the undersigned, by videoconference, in October 2003.  

During the October 2003 videoconference hearing, the 
representative asserted that the veteran met the criteria for 
special monthly compensation at the aid and attendance rate.  
A claim for special monthly compensation at the aid and 
attendance rate has not been addressed by the RO, so it is 
referred to the RO for appropriate action.   

A March 2001 rating decision granted a 40 percent rating for 
ankylosing spondylitis of the lumbar spine, effective in 
November 1997; a 30 percent rating for ankylosing spondylitis 
of the cervical spine, effective in June 2000; and a total 
disability rating based on individual unemployability, 
effective in June 1999.  The Board's review of the file does 
not disclose any disagreement with any aspect of these 
grants.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

As noted above, VCAA became law in November 2000.  As to the 
new VCAA notice requirements, in Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that 
amended section 5103(a) and the new 38 C.F.R. § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  

The Board's review of the file does not disclose any attempt 
by the RO to comply with the notice requirements of VCAA.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  The RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

Also, effective September 26, 2003, there are new criteria 
for rating the spine.  Critical to this case, the thoracic 
and lumbar portions of the spine are no longer separately 
rated, but are evaluated together.  The RO has not 
adjudicated the claim under the new criteria or informed the 
veteran of the new criteria.  Looking to VCAA, the RO has not 
informed the veteran (1) of the information and evidence not 
of record that is necessary to substantiate the claim under 
the new criteria, (2) of the information and evidence, of the 
new criteria, that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide to meet the new criteria.  Under these circumstances, 
the veteran must be provided the notice required by VCAA, as 
well as the new rating criteria in a supplemental statement 
of the case (SSOC).  

The current 10 percent rating for the thoracic spine is the 
maximum assignable for limitation of motion under 38 C.F.R. 
Part 4, Code 5291 (2003).  The representative argues that the 
disability would be better rated as ankylosis under Code 
5288.  The November 1997 VA X-rays disclosed ankylosing 
spondylitis in the thoracic spine.  However, the record does 
not clearly show whether the thoracic spine is or is not 
ankylosed.  A medical opinion as to the presence of ankylosis 
in the thoracic spine should be obtained from the physician 
who examined the veteran in May 2002.  

During October 2003 Videoconference hearing, the veteran 
reported private treatment.  These private treatment records 
should be obtained, and considered in the first instance by 
the RO.  

The case is REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should ask the veteran to 
complete the appropriate releases for 
recent private medical records.  The RO 
should then ask the care provider for a 
copy of any records identified by the 
veteran.  

3.  The RO should refer the claims folder 
to the physician who did the May 2002 VA 
examination, Jeff Poulos, M.D., and ask 
the doctor to state whether it is as 
likely as not that the veteran's thoracic 
spine is ankylosed.  If it is ankylosed, 
the doctor should state whether it is 
ankylosed in a favorable or unfavorable 
position.  The doctor should explain the 
basis for his opinion.  If the physician 
who did the May 2002 VA examination is 
not available, another physician may 
provide an opinion.  If an opinion cannot 
be rendered without further examination, 
testing or studies, such examination 
testing or studies should be scheduled.  

4.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
last SSOC.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  The SSOC should contain the new 
rating criteria for the spine and discuss 
how the new criteria apply to this case.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




